Kupferman, J. P., dissents in a memorandum as follows:
The plaintiff as a
broker was responsible for bringing a series of transactions to the defendant from the shipper and was entitled, pursuant to a charter agreement between the shipper and the defendant, to brokerage fees. The shipper breached the charter, and the defendant recovered a substantial amount in an arbitration against the shipper. In fact, it obtained a recovery based on an increase in the freight rate even though no actual shipment took place. It, therefore, got the benefit of its shipping charter agreement, and accordingly the broker should receive its proper fees. (Hecht v Meller, 23 NY2d 301, 305.) Perceived in this fashion, there can be no dispute between the parties, and so the plaintiff should be granted summary judgment. There is no need to go into the question of a separate oral agreement.